DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022, has been entered.  The amendment of claims 1, 2, 4-13; cancellation of claim 3; and addition of new claims 14-20, is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2015/0351516 (“Doff”).
Claim 19
Doff discloses a nail and foot care apparatus comprising: a footrest having a first footrest end. a second footrest end, a footrest top, a footrest bottom, and footrest sides extending along the footrest top and the footrest bottom from the first footrest end to the second footrest end (Fig. 47), the footrest top configured to hold a heel of a foot (Figs 56 and 57; heel can be positioned at either end); a pair of longitudinal grooves or slots extending along and parallel to the footrest sides, respectively, from first footrest end to the second footrest end of the footrest alongside the footrest top and the footrest bottom, the grooves or slots configured to hold pedicure tools and cosmetic materials: a tray having a first tray end and a second tray end, the second footrest end of the footrest coupled to the first tray end of the tray, the tray having at least one inner space configured to hold pedicure tools and cosmetic materials (Fig. 28), the tray having at least one battery bank slot; wherein the footrest and the tray create a continuous and integrated platform, the footrest and the tray fixed in a coplanar relationship to each other in the platform; a foldable support stand configured to rest on a flat surface and adjustably hold the footrest; and at least one battery bank removably inserted into the at least one battery bank slot in the tray, the at least one battery bank configured to power at least one of the pedicure tools (Fig. 28, paragraph [0124-0128, 0188]).

Claim 20
Doff discloses the nail and footcare apparatus of claim 19 further comprising a storage box on the footrest, the storage box sized and configured to store at least one of the pedicure tools and cosmetic materials (Fig. 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0351516 (“Doff”) in view of U.S. Patent Pub. 2008/0296447 (“Peterson”), further in view of U.S. Patent Pub. 2018/0235342 (“Wesley”).
Claim 1
Doff discloses a nail and foot care apparatus comprising: a footrest, the footrest having a footrest top, a footrest bottom, a first footrest end, a second footrest end (Fig. 47), one or more coupling tabs and a pair of side slots (Fig. 28, 40, paragraph [0103], coupling 33 with side slots 32, trays 34), wherein the footrest top of the footrest is configured to hold a heel, of a foot substantially near the first footrest end of the footrest, supported by a heel rest, wherein toes of the foot are substantially near the second footrest end of the footrest (Figs 56 and 57; heel can be positioned at either end), and the side slots are configured to hold pedicure tools and cosmetic materials (Fig. 28, cosmetic tools can fit into the pouches or tray); a tray, the tray having a tray top, a tray bottom, a first tray end, a second tray end and one or more coupling tabs (Fig. 28, tray; paragraph [0047], plurality of securing means identified), wherein the tray top of the tray has a first inner space, a second inner space, and a third inner space, and the first inner space is configured to catch nail and cuticle clippings, the second inner space is configured to hold cosmetic containers, the third inner space is configured to hold at least one electronic gadget, and the tray bottom is configured to hold at least one battery bank slot; the battery bank slot is configured to hold at least one battery bank (Fig. 28, tray consists of several slots which would fit many objects); wherein the second footrest end of the footrest is removably coupled to the first tray end of the tray, with said one or more coupling tabs of the respective footrest and the tray, creating a continuous and integrated platform (Fig. 21, tray can be completely removed from second footrest end), the footrest and the tray fixed in a coplanar relationship to each other (Fig. 28); a storage box, the storage box is limited to a size of the footrest and covers an entire space of the footrest top of the footrest, excluding the pair of side slots, and is sized and configured to store the the pedicure tools and cosmetic materials, the storage box configured to removably couple to the footrest using a clip-on mechanism (Fig. 40); at least one battery bank, the battery bank with having one or more power outlets and configured to power the light, fan and electric tools, the battery bank removably inserted into the battery bank slot at the tray bottom of the tray (paragraph [0124-0128, 0188]). 
Doff does not appear to explicitly disclose a support stand, the support stand having a top end, a bottom end, a first leg set and a second leg set, wherein the bottom end is configured to rest on a flat surface, the top end is configured to adjustably hold the footrest, and wherein the first leg set has a height adjustable coupling with the height adjusting device of the footrest, wherein the second leg set is pivotally coupled to the footrest, further the first leg set and the second leg set are hingedly coupled together, to render the leg support stand crossed and foldable and hold the footrest firmly on the surface. 
Peterson discloses pedicure pedestal including first and second leg sets which are pivotally coupled to a footrest and hingedly coupled together (Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a first and second leg set, as disclosed by Peterson, into the device of Doff, such that a support stand, the support stand having a top end, a bottom end, a first leg set and a second leg set, wherein the bottom end is configured to rest on a flat surface, the top end is configured to adjustably hold the footrest, and wherein the first leg set has a height adjustable coupling with the height adjusting device of the footrest, wherein the second leg set is pivotally coupled to the footrest, further the first leg set and the second leg set are hingedly coupled together, to render the leg support stand crossed and foldable and hold the footrest firmly on the surface, for the purpose of providing a more narrow profile for storage (Peterson, paragraph [0006]).
Doff in view of Peterson discloses a height adjustment feature (Doff, paragraph [0192]; Fig. 45) but does not appear to explicitly disclose the footrest bottom is configured to hold a height adjusting device having one or more grooves.
Wesley discloses a footrest for pedicure station having adjustable height by adjusting groove engagement (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest bottom is configured to hold a height adjusting device having one or more grooves, as disclosed by Wesley, into the device of Doff in view of Peterson, for the purpose of providing adjustable height accommodating multiple users (Doff, paragraph [0187, 0190]).

Claim 2
Doff in view of Peterson, further in view of Wesley discloses the nail and foot care apparatus of claim 1, wherein. the side slots are provided with one or more openings to insert the some of the pedicure tools and cosmetic materials for easy access while maintaining the foot (Doff, paragraph [0161]). 

Claim 4
Doff in view of Peterson, further in view of Wesley discloses the nail and foot care apparatus of claim 1, wherein the second footrest end of the footrest is removably coupled to the first tray end of the tray, such that the nail and cuticle clippings fill in the first inner space of the tray, which first inner space is cleanable by decoupling the tray from the footrest (Doff, Fig. 21, paragraph [0175], easy to clean). 

Claim 5
Doff in view of Peterson, further in view of Wesley discloses the nail and foot care apparatus of claim 1.
Doff in view of Peterson, further in view of Wesley, discloses a length of the footrest which is varied (Doff, paragraph [0143]) but does not appear to explicitly disclose wherein the one or more coupling tabs provided at the second footrest end of the footrest and the first tray end of the tray are adjustable to change the overall combined length of the footrest and the tray, to accommodate feet of different lengths. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adjust wherein the one or more coupling tabs provided at the second footrest end of the footrest and the first tray end of the tray are adjustable to change the overall combined length of the footrest and the tray, to accommodate feet of different lengths, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Further, one would have been motivated to scale the size of the footrest and trays to be adjustable in order to adjust for workspace and portability requirements (Doff, paragraph [0145]).

Claim 6
Doff in view of Peterson, further in view of Wesley discloses the nail and foot care apparatus of claim 1, wherein the second inner space is provided with one or more cosmetic holder spaces with a flexible gripper rib, configured to hold cosmetic containers of different sizes, firmly and upright (Doff, paragraph [0172]; Fig. 32). 

Claim 7
Doff in view of Peterson, further in view of Wesley discloses the nail and foot care apparatus of claim 1, wherein the first leg set is taller than the second leg set, creating an inherent tilt of the footrest, enabling easy access to toes of the foot, the second footrest end of the footrest being at a great greater height than the first footrest end of the footrest (Peterson, Fig. 1D). 

Claim 8
Doff in view of Peterson, further in view of Wesley, discloses the nail and footcare apparatus of claim 1, wherein the first leg set and the second leg set are each of telescopic design configured for additional height and tilted adjustment when in use, and reclined to shorter length in storage position, making the nail and foot care apparatus compact and easy to transport (Peterson, Fig. 1D, paragraph [0006]).
 
Claim 9
Doff in view of Peterson, further in view of Wesley discloses the nail and foot care apparatus of claim 1, wherein the one or more grooves are provided in one or more height adjusting devices are configured to adjust both the height and tilt of the footrest. when the first lee brazing is being moved from one grove to another of the height adjusting devices (Peterson, notches 18a). 

Claim 10
Doff in view of Peterson, further in view of Wesley discloses the tray nail and foot care apparatus of claim 1, wherein the battery bank slot is provided with one or more ribs, to hold the battery bank firmly, so that the battery bank does not slide back to the floor when the nail and foot care apparatus is being used (Doff, paragraphs [0188-0190], gripping fit including for battery pack). 

Claim 11
Doff in view of Peterson, further in view of Wesley discloses the nail and foot care apparatus of claim 1, wherein the battery bank is provided with one or more power outlets to supply the power to the light, fan, and electric powered pedicure tools (Doff, paragraph [0190]). 

Claim 12
Doff in view of Peterson, further in view of Wesley discloses the nail and foot care apparatus of claim 1, where in the second footrest end of the footrest is optionally pivotally coupled with the first tray end of the tray, enabling the footrest and the tray foldable, during storage (Doff, paragraph [0127, 0191]). 

Claim 13
Doff in view of Peterson, further in view of Wesley discloses the nail and foot care apparatus of claim 1, wherein the heel rest is optionally pivotably connected with the first footrest end of the footrest and the heel rest is optionally foldable (Doff, Figs. 29A, 29B, 48). 
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0351516 (“Doff”) in view of U.S. Patent Pub. 2008/0296447 (“Peterson”).
Claim 14
Doff discloses a nail and foot care apparatus comprising: a footrest having a first footrest end and a second footrest end, the footrest configured to hold a heel of a foot (Fig. 47); a tray having a first tray end and a second tray end, the second footrest end of the footrest coupled to the first tray end of the tray, the tray having at least one inner space configured to hold pedicure tools and cosmetic materials (Fig. 28, tray consists of several slots which would fit many objects; paragraph [0047], plurality of securing means identified): wherein the footrest and the tray create a continuous and integrated platform, the footrest and the tray fixed in a coplanar relationship to each other in the platform (Fig. 28); and at least one battery bank supported by the tray, the at least one battery bank configured to power at least one of the pedicure tools (paragraph [0124-0128, 0188]).  
Doff does not appear to explicitly disclose a foldable support stand configured to rest on a flat surface and adjustably hold the footrest.
Peterson discloses pedicure pedestal including first and second leg sets which are pivotally coupled to a footrest and hingedly coupled together to provide a flat surface (Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a foldable support stand configured to rest on a flat surface and adjustably hold the footrest, as disclosed by Peterson, into the device of Doff, for the purpose of providing a more narrow profile for storage (Peterson, paragraph [0006]).

Claim 15
Doff in view of Peterson discloses the nail and foot care apparatus of claim 14, wherein the footrest comprises a pair of longitudinal grooves or slots extending from the first footrest end to the second footrest end of the footrest (Doff, Fig. 28, paragraph [0172]). 

Claim 16
Doff in view of Peterson discloses the nail and foot care apparatus of claim 15, wherein the grooves or slots are closed at the first footrest end and open at the second footrest end of the footrest to accommodate an extension of pedicure tools beyond the lengths of the grooves or slots (Doff, Fig. 28). 

Claim 17
Doff in view of Peterson discloses the nail and foot care apparatus of claim 14, further comprising male and female coupling tabs coupling the second footrest end of the footrest with the first tray end of the tray (Doff, paragraph [0125], fasteners). 

Claim 18
Doff in view of Peterson discloses the nail and foot care apparatus of claim 14.
Doff in view of Peterson does not appear to explicitly disclose wherein the support stand comprises a top end, a bottom end, a first leg set and a second leg set, wherein the bottom end is configured to rest on a flat surface, the top end is configured to adjustably hold the footrest, the second leg set is pivotally coupled to the footrest and the first leg set and the second leg set are hingedly coupled together to render the support stand foldable. 
Peterson discloses pedicure pedestal including first and second leg sets which are pivotally coupled to a footrest and hingedly coupled together (Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a first and second leg set, as disclosed by Peterson, into the device of Doff, such the support stand comprises a top end, a bottom end, a first leg set and a second leg set, wherein the bottom end is configured to rest on a flat surface, the top end is configured to adjustably hold the footrest, the second leg set is pivotally coupled to the footrest and the first leg set and the second leg set are hingedly coupled together to render the support stand foldable, for the purpose of providing a more narrow profile for storage (Peterson, paragraph [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LIN/Primary Examiner, Art Unit 2853